NO. 07-10-00077-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                    JULY 20, 2010


                            STEFAN KLIMAJ, APPELLANT

                                           v.

                         THE STATE OF TEXAS, APPELLEE


           FROM THE COUNTY COURT AT LAW NO. 1 OF LUBBOCK COUNTY;

           NO. 2008-449,836; HONORABLE LARRY B. "RUSTY" LADD, JUDGE


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

                               ON MOTION TO DISMISS

      Appellant Stefan Klimaj has filed a motion to dismiss his appeal and a document

entitled “Withdrawal of Notice of Appeal.” By the latter document, appellant prays for

dismissal of his appeal. Both documents are signed by appellant and his attorney. Tex.

R. App. P. 42.2(a).


      No decision of this court having been delivered to date, we grant the motion to

dismiss.    Accordingly, the appeal is dismissed.   No motion for rehearing will be

entertained and our mandate will issue forthwith.


                                                    James T. Campbell
                                                         Justice

Do not publish.